Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed December 16, 2020. As filed, claims 1-14 are pending; of which, claims 1-6, 8-9, are currently amended. 
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The 35 U.S.C. § 102(a)(1) rejection of claims 1, 7 and 14 over by Pavello et al.  Journal of Medicinal Chemistry, vol. 41, pp. 579-590, 28 January 1998 is withdrawn per arguments submitted by Applicants.Applicant's arguments that “Pavello's compound No. 40 has a non-substituted biphenylene ring because X and R in Pavello's formula are a bond and a phenyl ring, respectively, i.e., X in the claimed formula is a hydrogen, whereas the claimed compounds has X, in the claimed formula, selected from a halogen, an alkyl, a halogenated alkyl, an alkoxyl, and a halogenated alkoxy group” (Remarks page 9) were carefully considered and were found persuasive.
2. The 35 U.S.C. § 103 rejection of claims 1-14 over by Pavello et al.  Journal of Medicinal Chemistry, vol. 41, pp. 579-590, 28 January 1998 is withdrawn per arguments submitted by Applicants.  Applicant's arguments that “Thus, Pavel lo merely discloses generic structure of 2-[(arylakyl)amino]alkanamide derivatives, but he does not provide examples of compounds encompassed by chemical formula 1 of claim 1. Additionally, Applicant submits that the above-mentioned difference in the structure. In the comparative experiments by the inventors of the present invention, Pavello's compound No. 40, i.e. the KDS2051 compound in the following table below, does not show satisfactory values both in hMAO-B and hMAO-A inhibition assays. Especially, Pavello's compound No. 40 exhibits so poor selectivity that the selectivity index couldn't even be determined" (Remarks page 10) were carefully considered and were found persuasive.
3. The obviousness-type double patenting of claims 1-14 over claims 1-2 of US Patent 10676425 is withdrawn per Applicant’s arguments regarding the instant application being filed as a divisional application of a parent application No. 15/516,395.

Allowable Subject Matter
Claims 1-14 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed alpha-aminoamide of formula 1 is novel and non-obvious over the prior art. 
The closest prior art is of record. For example Pavello et al.  Journal of Medicinal Chemistry, vol. 41, pp. 579-590, 28 January 1998 which teaches -[(arylalkyl)amino]alkanamide derivatives of chemical formula in Fig. 1. The reference does not teach does not provide examples of compounds encompassed by chemical formula 1 in the composition claim 1. Applicants shows in the comparative experiments of the instant disclosure that Pavello's compound No. 40, i.e. the KDS2051 compound in the following table below, does not show satisfactory values both in hMAO-B and hMAO-A inhibition assays.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 1-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622